UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported) August 14, 2017 ULTRALIFE CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-20852 16-1387013 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 2000 Technology Parkway, Newark, New York (Address of principal executive offices) (Zip Code) (315) 332-7100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934.Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Item Other Events In a press release dated August 14, 2017, Ultralife Corporation announced that its Communications Systems business has been awarded a contract valued at approximately $4.7 million to supply its Vehicle Installed Power Enhanced Rifleman Appliqué (“VIPER”) to Thales Defense & Security, Inc., a global leader in the development, manufacture, and support of combat-proven, software-defined radioequipment, for the U.S. Army. This contract follows VIPER awards received and shipped in 2015 and 2016 totaling $10.5 million. Shipments are expected to commence in 2017 and be completed in the first half of 2018. Item 9.01 Financial Statements, Pro Forma Financials and Exhibits (d) Exhibits Exhibit Number Description Press Release of Ultralife Corporation dated August 14, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 14, 2017 ULTRALIFE Corporation By: /s/ Philip A. Fain Philip A. Fain Chief Financial Officer and Treasurer
